Exhibit 10.2

Execution Version

INTELLECTUAL PROPERTY AGREEMENT

This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”), dated as of
December 31, 2018 (the “Effective Date”) is entered into by and between
Armstrong Flooring, Inc., a Delaware corporation (“Seller”) and AFI Licensing
LLC, a Delaware limited liability company (“Licensing” and together with Seller,
“Arizona”) and AHF Holding, Inc. (formerly known as Tarzan HoldCo, Inc.), a
Delaware corporation (“Buyer”) and Armstrong Hardwood Flooring Company, a
Tennessee corporation (the “Company” and together with Buyer the “Buyer
Entities”) (each of Arizona on the one hand and the Buyer Entities on the other
hand, a “Party” and collectively, the “Parties”).

WHEREAS, Seller and Buyer have entered into that certain Stock Purchase
Agreement, dated November 14, 2018 (the “Stock Purchase Agreement”); WHEREAS,
pursuant to the Stock Purchase Agreement, Seller has agreed to sell and
transfer, and Buyer has agreed to purchase and acquire, all of Seller’s right,
title and interest in and to Armstrong Wood Products, Inc., a Delaware
corporation (“AWP”) and its Subsidiaries, the Company and HomerWood Hardwood
Flooring Company, a Delaware corporation (“HHFC,” and together with the Company,
the “Company Subsidiaries” and together with AWP, the “Company Entities” and
each a “Company Entity”) by way of a purchase by Buyer and sale by Seller of the
Shares, all upon the terms and condition set forth therein;

WHEREAS, Arizona owns certain Copyrights, Know-How, Patents and Trademarks which
may be used in the Company Field, and in connection with the transactions
contemplated by the Stock Purchase Agreement the Company desires to acquire all
of Arizona’s right, title and interest in and to such Intellectual Property used
exclusively in the Company Field, and obtain a license from Arizona to use other
such Intellectual Property on the terms and subject to the conditions set forth
herein;

WHEREAS, Seller is signatory to the Trademark License Agreement pursuant to
which Seller obtains a license to the Arizona Licensed Trademarks;

WHEREAS, the Company desires to obtain a sublicense to use the Arizona Licensed
Trademarks in the Company Field;

WHEREAS, Arizona has obtained consent from all counterparties to the Trademark
License Agreement to grant to the Company the sublicenses to the Arizona
Licensed Trademarks included in this Agreement; and

WHEREAS, the Company Entities own certain Copyrights and Know-How which may be
used in the Arizona Field, and in connection with the transactions contemplated
by the Stock Purchase Agreement, Arizona desires to obtain a license from the
Company Entities to use such Intellectual Property on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:



--------------------------------------------------------------------------------

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Certain Definitions. As used herein, capitalized terms have the meaning ascribed
to them herein, including the following terms have the meanings set forth below.
Capitalized terms that are not defined in this Agreement shall have the meaning
set forth in the Stock Purchase Agreement.

 

  (a)

“Arizona Assigned Copyrights” means all Copyrights, whether registered or
unregistered, owned by Licensing or Seller as of the Effective Date and used or
held for use exclusively in the Company Field as of November 14, 2018 (the “SPA
Signing Date”) and/or as of the Effective Date.

 

  (b)

“Arizona Assigned Internet Domain Names” means the Internet domain names set
forth on Schedule 1.1(b) and all other Internet domain names owned by Licensing
or Seller as of the Effective Date and used or held for use exclusively in the
Company Field as of the SPA Signing Date and/or as of the Effective Date (other
than any Internet domain names that include any Arizona Licensed Trademarks).

 

  (c)

“Arizona Assigned IP” means the Arizona Assigned Copyrights, Arizona Assigned
Internet Domain Names, Arizona Assigned Know-How, Arizona Assigned Patents and
Arizona Assigned Trademarks.

 

  (d)

“Arizona Assigned Know-How” means all Know-How owned by Licensing or Seller as
of the Effective Date and used or held for use exclusively in the Company Field
as of the SPA Signing Date and/or as of the Effective Date.

 

  (e)

“Arizona Assigned Patents” means the Patents set forth on Schedule 1.1(e) and
all other Patents owned by Licensing or Seller and used or held for use
exclusively in the Company Field as of the SPA Signing Date and/or as of the
Effective Date.

 

  (f)

“Arizona Assigned Trademarks” means the Trademarks set forth on Schedule 1.1(f)
and all other Trademarks owned by Licensing or Seller as of the Effective Date
and used or held for use exclusively in the in the Company Field as of the SPA
Signing Date and/or as of the Effective Date (other than, for clarity any
Arizona Licensed Trademarks).

 

  (g)

“Arizona Domain Names” means the Internet domain names set forth on Schedule
1.1(g).

 

  (h)

“Arizona Field” means all activities conducted by Arizona or its Affiliates,
other than the Company Field.

 

  (i)

“Arizona Licensed Copyrights” means all Copyrights owned by Licensing or Seller
or their respective Affiliates, as of the Effective Date and used or held for
use in the Company Field during the five (5) years prior to the Effective Date
(other than the Arizona Assigned Copyrights).

 

2



--------------------------------------------------------------------------------

  (j)

“Arizona Licensed IP” means the Arizona Licensed Copyrights, the Arizona
Licensed Know-How, the Arizona Licensed Patents, the Arizona Licensed
Trademarks, the Diamond Licensed Trademarks and the Phase-Out Marks.

 

  (k)

“Arizona Licensed Know-How” means all Know-How owned by Licensing or Seller or
their respective Affiliates, as of the Effective Date and used or held for use
in the Company Field during the five (5) years prior to the Effective Date
(other than the Arizona Assigned Know-How).

 

  (l)

“Arizona Licensed Patents” means the Patents set forth on Schedule 1.1(l) and
all other Patents owned by Licensing or Seller or their respective Affiliates as
of the Effective Date and used or held for use in the Company Field during the
five (5) years prior to the Effective Date (other than the Arizona Assigned
Patents).

 

  (m)

“Arizona Licensed Trademarks” means the Trademarks set forth on Schedule 1.1(m).

 

  (n)

“Arizona Trademark License Term” means the period commencing on the Effective
Date and ending twenty-four (24) months thereafter.

 

  (o)

“Company Field” means the design, development, manufacture, marketing,
promotion, advertising, sourcing, distribution and sale of solid hardwood and
engineered wood flooring products by or for any Company Entity.

 

  (p)

“Company Licensed Copyrights” means all Copyrights and registrations and
applications for any of the foregoing owned by any Company Entity as of the
Effective Date and used or held for use in the Arizona Field as of the Effective
Date.

 

  (q)

“Company Licensed IP” means the Company Licensed Copyrights, the Company
Licensed Know-How and the Company Licensed Patents.

 

  (r)

“Company Licensed Know-How” means all Know-How owned by any Company Entity as of
the Effective Date and used or held for use in the Arizona Field as of the
Effective Date.

 

  (s)

“Company Licensed Patents” means the Patents set forth on Schedule 1.1(s).

 

  (t)

“Copyrights” means copyrights (whether registered or unregistered) including
applications for copyright (excluding, for clarity, Trademarks).

 

  (u)

“Diamond Licensed Trademarks” means the Trademarks set forth on Schedule 1.1(u).

 

  (v)

“Diamond Product” means the design, development, manufacture, marketing,
promotion, advertising, sourcing, distribution and sale of the solid hardwood
flooring product by any Company Entity as conducted under the Diamond Licensed
Trademarks by any Company Entity prior to the Effective Date

 

3



--------------------------------------------------------------------------------

  (including the composition of coating used with respect to such solid hardwood
flooring product).

 

  (w)

“Diamond Trademark License Term” means the period commencing on the Effective
Date and ending eighteen (18) months thereafter.

 

  (x)

“Know-How” means trade secrets, and other confidential and proprietary
information, inventions, processes, formulas and methodologies.

 

  (y)

“Licensed IP” means the Arizona Licensed IP and the Company Licensed IP.

 

  (z)

“Licensed Copyrights” means the Arizona Licensed Copyrights and the Company
Licensed Copyrights.

 

  (aa)

“Licensed Know-How” means the Arizona Licensed Know-How and the Company Licensed
Know-How.

 

  (bb)

“Licensed Trademarks” means the Arizona Licensed Trademarks, the Diamond
Licensed Trademarks and the Phase-Out Marks.

 

  (cc)

“Patents” means patent rights, including patents, patent applications, and all
related continuations, continuations-in-part, divisionals, renewals, reissues,
re-examinations, substitutions, and extensions thereof, and applications for any
of the foregoing.

 

  (dd)

“Proceeding” means any proceeding, claim, suit or action arising out of, or in
connection with, this Agreement or its subject matter (including its validity,
formation at issue, effect, interpretation, performance or termination),
howsoever arising.

 

  (ee)

“Seller Licensed Trademarks” means the Arizona Licensed Trademarks and the
Diamond Licensed Trademarks.

 

  (ff)

“Third Party” means any Person other than Arizona, the Company, and their
respective Affiliates.

 

  (gg)

“Trademarks” means any trademarks, service marks, trade names, trade dress, and
other similar designations of source or origin, and registrations and
applications for any of the foregoing.

 

  (hh)

“Trademark License Agreement” means the Trademark License Agreement by and
between Armstrong World Industries, Inc., AWI Licensing LLC and Armstrong
Flooring, Inc, dated as of April 1, 2016 and attached hereto as Exhibit A.

 

4



--------------------------------------------------------------------------------

1.2

Interpretation. Section 10.5 and 10.14 of the Stock Purchase Agreement shall
apply hereto, mutatis mutandis.

 

1.3

Company Actions. In respect of any action herein required to be undertaken by
any of the Company Entities, or to be omitted by any of the Company Entities,
the Buyer Entities shall cause the applicable Company Entity to so undertake or
omit to undertake, as applicable, such action.

 

2.

ASSIGNMENT OF ARIZONA ASSIGNED IP

 

2.1

Assignment. Arizona agrees to assign and hereby assigns its entire right, title
and interest in and to the Arizona Assigned IP to the Company.

 

2.2

Recordation of Assignment. Arizona will reasonably cooperate with the Company to
obtain, record, and perfect title to, and provide all necessary evidence of the
Company’s ownership of, the Arizona Assigned IP, including the execution of
(i) a Patent Assignment in the form of the attached Exhibit B, and (ii) a
Trademark Assignment in the form of the attached Exhibit C.

 

3.

GRANT OF COPYRIGHT LICENSE

 

3.1

Arizona Copyright Grant. Subject to the terms and conditions of this Agreement,
Arizona hereby grants to the Company a perpetual, non-exclusive, royalty-free
license in, to and under the Arizona Licensed Copyrights for use in the Company
Field throughout the world.

 

3.2

Company Copyright Grant. Subject to the terms and conditions of this Agreement,
the Company hereby grants to Seller a perpetual, non-exclusive, royalty-free
license in, to and under the Company Licensed Copyrights for use in the Arizona
Field throughout the world.

 

4.

GRANT OF KNOW-HOW LICENSE

 

4.1

Arizona Know-How Grant. Subject to the terms and conditions of this Agreement,
Arizona hereby grants to the Company a perpetual, non-exclusive, royalty-free
license in, to and under the Arizona Licensed Know-How for use in the Company
Field throughout the world.

 

4.2

Company Know-How Grant. Subject to the terms and conditions of this Agreement,
the Company hereby grants to Seller a perpetual, non-exclusive, royalty-free
license in, to and under the Company Licensed Know-How for use in the Arizona
Field throughout the world.

 

5.

GRANT OF PATENT LICENSE

 

5.1

Arizona Patent Grant. Subject to the terms and conditions of this Agreement,
Arizona hereby grants to the Company a perpetual, non-exclusive, royalty-free
license in, to and under the Arizona Licensed Patents for use in the Company
Field throughout the world.

 

5



--------------------------------------------------------------------------------

5.2

Company Patent Grant. Subject to the terms and conditions of this Agreement, the
Company hereby grants to Seller a perpetual, non-exclusive, royalty-free license
in, to and under the Company Licensed Patents for use in the Arizona Field
throughout the world.

 

6.

GRANT OF TRADEMARK LICENSE

 

6.1

Arizona Licensed Trademark Grant. Subject to the terms and conditions of this
Agreement, Arizona hereby grants to the Company a limited, non-exclusive,
royalty-free, non-sublicensable (except as set forth in Section 7.1),
non-assignable license in, to and under the Arizona Licensed Trademarks for the
Arizona Trademark License Term for use in the Company Field throughout the world
only in the form and manner that such Arizona Licensed Trademarks are used in
the Business as of the Closing, provided that the Company shall use commercially
reasonable efforts to present the Arizona Licensed Trademarks in the form set
forth on Schedule 6.1.

 

6.2

Diamond Licensed Trademark Grant. Subject to the terms and conditions of this
Agreement, Arizona hereby grants to the Company a limited, non-exclusive,
royalty-free, non-sublicensable (except as set forth in Section 7.1),
non-assignable (except as set forth in Section 13.2) license in, to and under
the Diamond Licensed Trademarks for the Diamond Trademark License Term for use
with respect to the Diamond Product throughout the world only in the form and
manner set forth on Schedule 6.2.

 

6.3

Quality Control. The Buyer Entities acknowledge the importance of Arizona’s
exercise of quality control over the use of the Seller Licensed Trademarks to
preserve the continued integrity and validity of the Seller Licensed Trademarks
and to protect the value and goodwill associated with the Seller Licensed
Trademarks, and accordingly:

 

  (a)

The Company shall ensure that all goods and services provided by the Company,
under or in association with any of the Seller Licensed Trademarks, shall (i) be
substantially the same as or greater than the quality of goods and services
provided under such Seller Licensed Trademarks immediately prior to the
Effective Date and (ii) not be associated with any goods or services, including
any activities, that are reasonably likely to have an adverse effect on (A) the
image or reputation of any of the Seller Licensed Trademarks or (B) Seller’s
right, title or interest in and to, any of the Arizona Licensed Trademarks.

 

  (b)

The Company shall not tarnish or bring into disrepute the reputation of or
goodwill associated with the Seller Licensed Trademarks or Arizona.

 

  (c)

The Company shall use the Seller Licensed Trademarks at all times in compliance
with all applicable Laws.

 

  (d)

The Company shall include trademark and other notices in connection with the use
of the Seller Licensed Trademarks as reasonably requested by Arizona from time
to time.

 

6



--------------------------------------------------------------------------------

  (e)

The Company shall upon Arizona’s reasonable request from time to time, supply to
Arizona representative samples and/or written descriptions, as appropriate, of
uses made by the Company of the Seller Licensed Trademarks.

 

  (f)

The Buyer Entities acknowledge that this license grant does not include, and the
Company shall receive no rights under this Agreement or the Stock Purchase
Agreement, to use any Trademark that is confusingly similar to or derivative of
a Seller Licensed Trademark (other than the Seller Licensed Trademarks
themselves as expressly authorized hereunder).

 

6.4

Trademark License Agreement. In addition to the obligations set forth in
Section 6.3, and notwithstanding any other provision of this Agreement, the
Company shall comply with all obligations applicable to Arizona and its
Affiliates under the Trademark License Agreement including, for the avoidance of
doubt, any obligations with respect to reporting Complaints (as defined in the
Trademark License Agreement), which reports the Company shall provide to
Arizona, and quality control and standards, and Licensor Competitors (as defined
in the Trademark License Agreement), and neither Party shall undertake any act
that would constitute a breach or a basis for termination under the Trademark
License Agreement.

 

6.5

Trade Names. The Company shall not create or use any corporate or trade names
that include the Arizona Licensed Trademarks, other than those in existence
immediately prior to the Effective Date. No later than thirty (30) days
following the Closing, each of AWP and the Company shall change its respective
corporate name and trade name and cause its organizational documents to be
amended to remove any reference to “Armstrong.”

 

6.6

With respect to any Trademarks notified to the Company in writing after the
Effective Date that are used as of the Effective Date in the Company Field and
are not (i) owned by any Company Entity, (ii) Arizona Assigned Trademarks, or
(iii) Seller Licensed Trademarks (the “Phase-Out Marks”) in each case (i)-(iii)
the Company shall have a period of twenty-four (24) months from the date of
notification to phase out all use. Any use by the Company of any of the
Phase-Out Marks as permitted in this Section 6.6, is subject to its use of the
Phase-Out Marks in a form and manner and with standards of quality consistent
with that in effect for the Phase-Out Marks as of the Effective Date.

 

6.7

Domain Names. Subject to the terms and conditions of this Agreement, the license
set forth in Section 6.1 shall include the right of the Company to use the
Arizona Domain Names solely in connection with the applicable Arizona Licensed
Trademarks in the Company Field during the Arizona Trademark License Term, in
the ordinary course of business in a manner generally consistent with the past
practice of Arizona in the Company Field. The Company shall not have the right
to register any domain name or social media addresses (or any similar or
successor identifiers) containing Arizona Licensed Trademarks.

 

7



--------------------------------------------------------------------------------

7.

INTELLECTUAL PROPERTY RIGHTS

 

7.1

Sublicenses. Arizona may sublicense the licenses granted herein to its
Affiliates and Third Parties in the ordinary course of business in support of
its and its Affiliates’ business, but not for the independent use of Third
Parties, and the Company may sublicense the licenses granted herein to Third
Parties, its Subsidiaries, AWP, controlled Affiliates, or any holding company
that is a direct or indirect parent of the Company in the ordinary course of
business in support of its and its Subsidiaries’ or controlled Affiliates’
business, but not for the independent use of Third Parties (each such Affiliate,
Third Party, AWP or Subsidiary, a “Sublicensee”). Each Party shall ensure that
any sublicense that it grants to a Sublicensee does not conflict with this
Agreement. For clarity, granting a sublicense shall not relieve the Parties of
any obligations hereunder and each Party shall cause each of its Sublicensees to
comply, and shall remain responsible for such Sublicensees’ compliance, with all
terms and conditions hereof applicable to the Parties. At the request of a
licensing Party, the other Party shall provide to the licensing Party a list of
all Sublicensees and otherwise reasonably cooperate with the licensing Party in
connection with Sublicensees’ compliance with this Agreement.

 

7.2

Reservation of Rights. Except as expressly provided in the Stock Purchase
Agreement or herein, each Party reserves its and its Affiliates’ rights in and
to all Intellectual Property (including with respect to the use, registration
and licensing thereof).

 

8.

OWNERSHIP

 

8.1

Ownership of Arizona Licensed IP. The Buyer Entities acknowledge and agree that
(a) Arizona and its Affiliates own the Arizona Licensed IP (other than the
Arizona Licensed Trademarks), (b) AWI Licensing LLC owns the Arizona Licensed
Trademarks, (b) neither the Company, nor its Affiliates or its Sublicensees,
will acquire any ownership rights in the Arizona Licensed IP, and (c) the
Company shall not represent or make any claim that it has an ownership interest
in any Arizona Licensed IP. Without limitation to the foregoing, the Company
shall not file applications to register any Arizona Licensed IP or assist any
person in doing the same, or contest, challenge, or otherwise take any action
adverse to Arizona’s and its Affiliates’ ownership of or rights in and to the
Arizona Licensed IP, or assist any person in doing the same.

 

8.2

Ownership of Company Licensed IP. Arizona acknowledges and agrees that (a) the
Company and its Affiliates own the Company Licensed IP, (b) neither Arizona, nor
its Affiliates or its Sublicensees, will acquire any ownership rights in the
Company Licensed IP, and (c) Arizona shall not represent or make any claim that
it has an ownership interest in any Company Licensed IP. Without limitation to
the foregoing, Arizona shall not file applications to register any Company
Licensed IP or assist any person in doing the same, or contest, challenge, or
otherwise take any action adverse to the Company’s and its Affiliates’ ownership
of or rights in and to the Company Licensed IP, or assist any person in doing
the same.

 

8



--------------------------------------------------------------------------------

9.

PROSECUTION, MAINTENANCE AND ENFORCEMENT

 

9.1

Responsibility and Cooperation. As between the Parties, Arizona, with respect to
the Arizona Licensed IP, and the Buyer Entities, with respect to the Company
Licensed IP, shall have the right (but not the obligation) for filing,
prosecuting, and maintaining all Arizona Licensed IP and Company Licensed IP,
respectively, in the licensing Party’s name. For the avoidance of doubt, in case
either such Party files any new Intellectual Property registration to the extent
covering the Licensed IP, such new Intellectual Property registration shall
automatically become Licensed IP. However, and for the further avoidance of
doubt, the aforementioned shall not apply to new Intellectual Property created
by a licensee Party or its Sublicensees separately and independently from the
Licensed IP, for example in case of separate and independent technical
enhancements or advancements. The Parties shall reasonably consult and
coordinate with each other at the other Party’s request with respect to the
matters set forth in this Section 9.1.

 

9.2

No Additional Obligations. This Agreement shall not obligate either Party to
disclose to the other Party, or maintain, register, prosecute, pay for, enforce,
or otherwise manage any Intellectual Property except as expressly set forth
herein.

 

9.3

Enforcement. As between the Parties, Arizona, with respect to the Arizona
Licensed IP, and the Company or Buyer, with respect to the Company Licensed IP,
shall have the right (but not the obligation) to elect to bring a Proceeding or
enter into settlement discussions regarding, or otherwise seek to resolve, any
infringement, misappropriation, or other violation, or allegations of invalidity
or unenforceability, of the Licensed IP. In the event that Arizona declines to
institute any Proceedings against third-party infringers or violators of any
Arizona Licensed Patents, regarding activities that would fall within the
Company Field if conducted by the Company, within forty-five (45) days after
being notified or becoming aware of such infringing conduct, the Company or
Buyer shall have the right to institute any Proceedings against such third-party
infringers or violators. In the event that the Company or Buyer elects to
institute such Proceedings, Arizona will reasonably cooperate with the Company
or Buyer in such Proceedings, and the Company or Buyer shall reimburse Arizona
for all reasonable costs and fees incurred by Arizona as a result of such
cooperation. Such cooperation by Arizona will include joining such Proceeding as
a party, if deemed necessary by the Company or Buyer. In the event that Arizona
elects to bring a Proceeding against any alleged infringer of the Arizona
Licensed Trademarks and seeks the cooperation of the Licensor of the Trademark
License Agreement in such Proceeding, Arizona will take reasonable steps to
assist the Company or Buyer in requesting the cooperation of the Licensor of the
Trademark License Agreement, and pursuing an infringement claim against such
alleged infringer. The Company or Buyer, as applicable, shall retain all
benefits, recoveries, injunctions or other value derived from such Proceedings
instituted by such Party.

 

10.

INDEMNIFICATION

 

10.1

Indemnification. Each Party (the “Indemnifying Party”) agrees to indemnify,
defend and hold harmless the other Party and its Affiliates and their respective
employees,

 

9



--------------------------------------------------------------------------------

  directors, officers, agents and successors (collectively, the “Indemnified
Parties”) from and against any and all losses (including all costs, liabilities
(including present and future damages), claims and expenses) incurred or
suffered by any of the Indemnified Parties, to the extent arising out of,
relating to or resulting from (a) a breach by the Indemnifying Party of this
Agreement; or (b) any gross negligence or willful misconduct of the Indemnifying
Party in connection with this Agreement.

 

11.

DISCLAIMERS

 

11.1

Disclaimer. Each Party hereby acknowledges that, except to the extent expressly
set forth in this Agreement, the Stock Purchase Agreement, the Transition
Services Agreement or the Confidentiality Agreement, neither Party nor any of
its Affiliates has made any representation or warranty, expressed or implied,
including any representation or warranty regarding the validity, enforceability,
or scope of the Licensed IP, noninfringement, merchantability or fitness for a
particular purpose.

 

12.

TERM

 

12.1

Term and Termination.

 

  (a)

Unless earlier terminated pursuant to the provisions hereof, the term of this
Agreement and the licenses and other grants of rights (and related obligations)
under this Agreement shall (i) with respect to the Arizona Licensed Trademarks,
be for the Arizona Trademark License Term, (ii) with respect to the Diamond
Licensed Trademarks, be for the Diamond Trademark License Term, (iii) with
respect to the Phase-Out Marks, be for the term set forth in Section 6.6, and
(iv) with respect to Copyrights, Know-How and Patents, be in perpetuity.

 

  (b)

Either Party may terminate this Agreement if the other Party materially breaches
this Agreement and fails to remedy such breach within thirty (30) days’ written
notice thereof; provided, however, that if the material breach of this Agreement
by the breaching Party is limited to the Licensed Copyrights, Licensed Know-How,
the Arizona Licensed Patents, or the Licensed Trademarks, the non-breaching
Party shall be entitled to termination solely with respect to the affected part
of the license (i.e., in such case, the non-breaching Party may terminate this
Agreement with respect to the Licensed Copyrights or the Licensed Know-How or
the Arizona Licensed Patents or the Licensed Trademarks, as applicable).

 

12.2

Effect of Termination.

 

  (a)

Effect of Termination. Upon termination of this Agreement, each licensee Party
shall and shall cause all of its Sublicensees to cease all use of the Licensed
IP that is subject to such termination (excluding for clarity (a) any Arizona
Licensed Patents, Licensed Copyrights or Licensed Trademarks that are expired,
invalid or abandoned or (b) any Licensed Know-How that no longer constitutes
confidential information).

 

10



--------------------------------------------------------------------------------

  (b)

Survival. The following provisions of this Agreement, together with all other
provisions of this Agreement that expressly specify that they survive, shall
survive expiration or termination of this Agreement, in part or in its entirety:
Sections 8, 10, 11, 12.2(a) and 13.

 

13.

MISCELLANEOUS

 

13.1

Entire Agreement. This Agreement (together with the Schedules attached hereto),
the Stock Purchase Agreement, the Transition Services Agreement and the
Confidentiality Agreement constitute the entire agreement of the Parties hereto
and supersede all prior negotiations, correspondence, agreements and
undertakings, both written and oral, between or among the Parties, or any of
them, with respect to the subject matter hereof. It shall be expressly
understood that the Stock Purchase Agreement shall govern the transactions
contemplated thereby as a whole and that this Agreement shall not be construed
as an amendment or variation of the Stock Purchase Agreement but rather shall be
complemented by and interpreted in light of the Stock Purchase Agreement. In the
event that any provision of this Agreement is inconsistent with, conflicts with
or contradicts any term of the Stock Purchase Agreement, the terms of the Stock
Purchase Agreement will prevail.

 

13.2

Assignment. Except as otherwise provided in this Agreement, including under
Section 7.1, neither this Agreement nor any of the rights, interests or
obligations of any Party under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise, by either Party without the prior
written consent of the other Party; provided, however, that (a) either Party may
assign any of the foregoing in connection with the sale or other transfer of the
applicable business or assets of such Party or its Affiliates to which this
Agreement relates (except that neither of the Buyer Entities may assign any such
rights, interests or obligations with respect to the Arizona Licensed
Trademarks); (b) Arizona may assign any of the foregoing to one or more of its
Affiliates and (c) the Company and Buyer may assign any of the foregoing to one
or more of its Subsidiaries, controlled Affiliates, AWP, or any holding company
that is a direct or indirect parent of the Company; provided that in each case
(b) and (c), no assignment shall relieve the assigning Party of any of its
obligations under this Agreement unless agreed to by the non-assigning Party.
Any assignment or other disposition in violation of the preceding sentence shall
be void.

 

13.3

Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given (i) on the date
delivered, if delivered personally, (ii) on the third (3rd) Business Day after
being mailed by registered or certified mail (postage prepaid, return receipt
requested), or (iii) on the next Business Day after being sent by reputable
overnight courier (delivery prepaid), in each case, to the parties at the
following addresses, or on the date sent and confirmed by electronic
transmission or confirmatory return email to the telecopier number or email
address specified below (or at such other address, telecopier number or email
address for a Party as shall be specified by notice given in accordance with
this Section 13.3):

(a)     If to Buyer:

 

11



--------------------------------------------------------------------------------

c/o American Industrial Partners

450 Lexington Avenue, 40th Floor

Attention:         General Counsel and Richard Hoffman

Email:               notices@americanindustrial.com

                   richard@americanindustrial.com

with a copy to:

Baker Botts L.L.P.

1299 Pennsylvania Avenue, NW

Washington, D.C. 20004

Attention:         Terrance L. Bessey

                 Brendan O. Dignan

Email:              terrance.bessey@bakerbotts.com

                  brendan.dignan@bakerbotts.com

(b)     If to Arizona:

Armstrong Flooring, Inc.

2500 Columbia Avenue, PO Box 3025

Lancaster, PA 17604

Attention:         Christopher S. Parisi

Email:               csparisi@armstrongflooring.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention:         Eric L. Cochran

                 Steven J. Daniels

Email:               eric.cochran@skadden.com

                   steven.daniels@skadden.com

 

13.4

Specific Performance. Each Party hereto acknowledges that money damages would be
both incalculable and an insufficient remedy for any breach of this Agreement by
such Party and that any such breach would cause Arizona, on the one hand, and
the Buyer Entities, on the other hand, irreparable harm. Accordingly, each Party
hereto also agrees that, in the event of any breach or threatened breach of the
provisions of this Agreement by such Party, Arizona, on the one hand, and the
Buyer Entities, on the other hand, shall be entitled to equitable relief without
the requirement of posting a bond or other security, including in the form of
injunctions and orders for specific performance. Any and all remedies herein
expressly conferred upon a Party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy. Arizona, on the one hand, and Buyer Entities, on
the other hand, hereby agree not to raise any objections to the availability of
the equitable remedy of specific

 

12



--------------------------------------------------------------------------------

  performance to prevent or restrain breaches or threatened breaches of this
Agreement by the Buyer Entities or Arizona, as applicable, and to specifically
enforce the terms and provisions of this Agreement to prevent breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of the Buyer Entities or Arizona, as applicable, under this
Agreement.

 

13.5

Governing Law; Jurisdiction; Waiver of Jury Trial.

 

  (a)

This Agreement shall be governed by the laws of the State of Delaware, its rules
of conflict of laws notwithstanding. Each Party hereby agrees and consents to be
subject to the jurisdiction of the Court of Chancery of the State of Delaware in
and for New Castle County, or if the Court of Chancery lacks jurisdiction over
such dispute, in any state or federal court having jurisdiction over the matter
situated in New Castle County, Delaware, in any Action seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby. Each Party hereby irrevocably
consents to the service of any and all process in any such Action by the
delivery of such process to such Party at the address and in the manner provided
in Section 13.3 hereof. Each of the Parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of this Agreement or the transactions contemplated hereby in the
Court of Chancery of the State of Delaware in and for New Castle County, or if
the Court of Chancery lacks jurisdiction over such dispute, in any state or
federal court having jurisdiction over the matter situated in New Castle County,
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such Proceeding brought in any
such court has been brought in an inconvenient forum.

 

  (b)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH,
TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 13.5(b).

 

13



--------------------------------------------------------------------------------

13.6

Severability. If any term or other provision of this Agreement, or any portion
thereof, is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other terms and provisions of this Agreement, or the
remaining portion thereof, shall nevertheless remain in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such
determination that any such term or other provision, or any portion thereof, is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are consummated to the fullest extent
possible.

 

13.7

Counterparts. This Agreement may be executed in any number of counterparts,
including by means of email in portable document format (.pdf), each of which
when executed shall be deemed to be an original copy of this Agreement and all
of which taken together shall constitute one and the same agreement.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

ARMSTRONG FLOORING, INC. By:  

/s/ Donald R. Maier

  Name: Donald R. Maier   Title: President and Chief Executive Officer AFI
LICENSING LLC By:  

/s/ Christina Geerlof

  Name: Christina Geerlof   Title: President AHF HOLDING, INC. (formerly known
as Tarzan Holdco, Inc.) By:  

/s/ Stanley Edme

  Name: Stanley Edme   Title: Vice President ARMSTRONG HARDWOOD FLOORING COMPANY
By:  

/s/ Jason Braeglemann

  Name: Jason Braegelmann   Title: Vice President

 

[Signature Page to IP Agreement]



--------------------------------------------------------------------------------

Schedule 1.1(b) – Arizona Assigned Internet Domain Names

 

Domain Name

  

Expiration date

  

Owner

amish-handscraped.com    13-Apr-2019    Armstrong Flooring, Inc. (“AFI”)
amishhandscraped.com    13-Apr-2019    AFI bruce.adult    28-Apr-2019    AFI
bruce.biz    26-Mar-2019    AFI bruce.com    21-Jan-2019    AFI bruce.dpml.pub
   29-Oct-2019    AFI bruce.dpmlblock    29-Oct-2019    AFI bruce.info   
10-Aug-2019    AFI bruce.porn    28-Apr-2019    AFI bruce.xxx    01-Dec-2021   
AFI brucebuilder.com    02-Mar-2019    AFI brucecontractor.com    02-Mar-2019   
AFI brucedealer.com    02-Mar-2019    AFI brucedistributor.com    02-Mar-2019   
AFI brucefloors.com    04-Aug-2019    AFI brucehardwoodfloors.com    11-Apr-2019
   AFI brucehome.com    02-Mar-2019    AFI brucelaminate.com    30-Dec-2018   
AFI bruceremodeler.com    02-Mar-2019    AFI bruceretailer.com    02-Mar-2019   
AFI brucesucks.com    25-Oct-2018    AFI brucesucks.info    22-Sep-2019    AFI
capellaflooringcompany.com    12-Nov-2018    AFI capellafloors.com   
27-Oct-2018    AFI forestglenhardwood.com    13-Sep-2019    AFI
handscraped-hardwood.com    13-Apr-2019    AFI handscrapedhardwoodflooring.com
   13-Sep-2019    AFI handscrapedwoodfloor.com    05-Sep-2019    AFI
handscrapehardwoodfloor.com    05-Sep-2019    AFI handscrapehardwoodflooring.com
   05-Sep-2019    AFI handscrapehardwoodfloors.com    05-Sep-2019    AFI
handscrapewoodfloor.com    05-Sep-2019    AFI handscrapewoodflooring.com   
05-Sep-2019    AFI handscrapewoodfloors.com    05-Sep-2019    AFI
hardwood-flooring.asia    26-Mar-2019    AFI hartco.biz    18-Nov-2018    AFI
hartco.info    10-Aug-2019    AFI hartcodistributor.com    02-Mar-2019    AFI
hartcoflooring.com    24-May-2019    AFI



--------------------------------------------------------------------------------

Domain Name

  

Expiration date

  

Owner

hartcoflooringcompany.com    18-Jun-2019    AFI hartcohome.com    02-Mar-2019   
AFI homerwood.com    14-Sep-2019    AFI lifetimeluxuryhardwood.com   
14-Jun-2019    AFI lockandfold.com    20-Nov-2018    AFI luxuryhardwood.com   
20-Dec-2018    AFI mybruce.com    25-Jul-2019    AFI mybruce.net    25-Jul-2019
   AFI myhartco.com    25-Jul-2019    AFI myhartco.net    25-Jul-2019    AFI
myrobbins.com    25-Jul-2019    AFI myrobbins.net    25-Jul-2019    AFI
powerofparagon.com    15-Jun-2019    AFI premium-hardwood.com    13-Apr-2019   
AFI robbins-home.com    02-Mar-2019    AFI robbins.biz    26-Mar-2019    AFI
robbins.com    13-Sep-2019    AFI robbins.info    10-Aug-2019    AFI
robbinsflooring.com    21-Nov-2018    AFI robbinsflooring.info    22-Sep-2019   
AFI robbinsfloors.com    14-Sep-2019    AFI robbinsfloors.net    17-Apr-2019   
AFI robbinshardwoodflooring.com    26-Sep-2019    AFI robbinshighperformance.com
   18-Oct-2018    AFI smokedhardwood.com    30-Apr-2019    AFI
smokedhardwoodfloor.com    30-Apr-2019    AFI smokedhardwoodflooring.com   
30-Apr-2019    AFI smokedhardwoodfloors.com    30-Apr-2019    AFI
softscrapedhardwoodfloor.com    05-Sep-2019    AFI
softscrapedhardwoodflooring.com    05-Sep-2019    AFI
softscrapedhardwoodfloors.com    05-Sep-2019    AFI softscrapedwoodfloor.com   
05-Sep-2019    AFI softscrapedwoodflooring.com    05-Sep-2019    AFI
softscrapedwoodfloors.com    05-Sep-2019    AFI softscrapehardwoodfloor.com   
05-Sep-2019    AFI softscrapehardwoodflooring.com    05-Sep-2019    AFI
softscrapehardwoodfloors.com    05-Sep-2019    AFI softscrapewoodfloor.com   
05-Sep-2019    AFI softscrapewoodflooring.com    05-Sep-2019    AFI
softscrapewoodfloors.com    05-Sep-2019    AFI



--------------------------------------------------------------------------------

Domain Name

  

Expiration date

  

Owner

tmortan.com    07-Sep-2019    AFI tmorten.com    07-Sep-2019    AFI tmortin.com
   07-Sep-2019    AFI tmorton-flooring.com    17-Mar-2019    AFI
tmorton-floors.com    17-Mar-2019    AFI tmorton-hardwood-flooring.com   
17-Mar-2019    AFI tmorton-hardwood-floors.com    17-Mar-2019    AFI
tmorton-hardwood.com    17-Mar-2019    AFI tmorton-wood-flooring.com   
17-Mar-2019    AFI tmorton-wood-floors.com    17-Mar-2019    AFI tmorton.asia   
20-Mar-2019    AFI tmorton.com    17-Mar-2019    AFI tmorton.org    17-Mar-2019
   AFI tmortonandco.com    17-Mar-2019    AFI tmortonco.com    17-Mar-2019   
AFI wwwbruce.com    01-Mar-2019    AFI wwwhartco.com    17-Jan-2019    AFI
wwwrobbins.com    17-Jan-2019    AFI



--------------------------------------------------------------------------------

Schedule 1.1(e) – Arizona Assigned Patents

 

Country

  

App.

Status

  

App. Number

  

Filing Date

  

Patent Number

  

Issue Date

US    Granted    10/459,977    12-Jun-03    7381474    3-Jun-08 AU    Granted   
2004304906    22-Nov-04    2004304906    28-Oct-10 CN    Granted    200480039516
   22-Nov-04    ZL200480039516.1    2-Jan-13 DE    Granted    6020040309575   
22-Nov-04    1944158    11-Feb-17 EP    Granted    8007063.4    22-Nov-04   
1944158    5-Jan-11 FR    Granted    8007063.4    22-Nov-04    1944158   
5-Jan-11 GB    Granted    8007063.4    22-Nov-04    1944158    5-Jan-11 US   
Granted    10/727,749    4-Dec-03    7,261,947    28-Aug-07 US    Granted   
11/901,361    17-Sep-07    8,287,971    16-Oct-12 US    Granted    13/611,028   
12-Sep-12    8,399,075    19-Mar-13 US    Granted    12/825,448    29-Jun-10   
8801505    12-Aug-14 US    Granted    14/458,103    12-Aug-14    10,072,427   
11-Sep-18 AU    Granted    2014240948    28-Mar-14    2014240948    20-Oct-16 EP
   Published    14722915.7    28-Mar-14       AU    Granted    2013246000   
10-Apr-13    2013246000    26-Nov-15 CA    Granted    2,869,667    10-Apr-13   
2869667    19-Dec-17 CN    Granted    201380018751    10-Apr-13    2512525   
9-Jun-17 EP    Published    13718698.7    10-Apr-13       US    Granted   
13/442,960    10-Apr-13    9434087    6-Sep-16 AU    Granted    2013246002   
10-Apr-13    2013246002    17-Dec-15 CA    Granted    2,869,752    10-Apr-13   
2869752    3-Jan-17 CN    Granted    201380018754    10-Apr-13    104245258   
3-May-17 US    Granted    13/442,966    10-Apr-12    9,108,335    18-Aug-15 CN
   Granted    201410046641    10-Feb-14    103978829    12-Apr-17 EP    Granted
   14154551.7    10-Feb-14    EP2764965    21-Sep-16 US    Granted    14/176,299
   10-Feb-14    9701040    11-Jul-17 AU    Granted    2014240951    28-Mar-14   
2014240951    30-Jun-16 AU    Granted    2013270463    10-Dec-13    2013270463
   26-Nov-15 CN    Granted    201310674310    11-Dec-13    103866947    4-Jan-17
AU    Granted    2014274549    10-Dec-14    2014274549    15-Oct-15 CA   
Granted    2,873,571    8-Dec-14    2873571    27-Mar-18 CN    Published   
201407560485    10-Dec-14       AU    Pending    2016287834    5-Jul-16       CN
   Published    2016800338922    5-Jul-16      



--------------------------------------------------------------------------------

Country

  

App.

Status

  

App. Number

  

Filing Date

  

Patent Number

  

Issue Date

EP    Published    16818951.2    5-Jul-16       TW    Published    20160120286
   28-Jun-16       WO    Published    PCT/US16/40942    5-Jul-16       CN   
Published    201510954585    17-Dec-15       EP    Published    15201544.2   
21-Dec-15       US    Published    14/970,662    16-Dec-15       AU    Pending
   2016380976    20-Dec-16       CN    Published    20168078711    20-Dec-16   
   EP    Pending    16882368    20-Dec-16       US    Published    14/980,263   
28-Dec-15       WO    Published    PCT/US2016/067690        20-Dec-16       AU
   Pending    2016380975    20-Dec-16       CN    Published    201680078712   
20-Dec-16       EP    Pending    16882368    20-Dec-16       US    Published   
14/980,313    28-Dec-15       WO    Published    PCT/US2016/067688    20-Dec-16
      WO    Published    PCT/US2017/055068        5-Oct-17       US    Published
   15902327    22-Feb-18       WO    Published    PCT/US18/19186    22-Feb-18   
   US    Granted    09/478,016    5-Jan-00    6164351    26-Dec-00 US    Granted
   11/390,679    28-Mar-06    7537841    26-May-09 US    Granted    09/175,661
   20-Oct-98    6148884    21-Nov-00 US    Granted    09/303,176    30-Apr-99   
6156402    5-Dec-00 US    Granted    09/241,878    2-Feb-99    6194078   
27-Feb-01 US    Pending    62/611953    29-Dec-17       US    Expired   
62/404,413    5-Oct-16       US    Expired    62/462,609    23/Feb-17       US
   Abandoned    09/903,549    13-Jul-01       US    Abandoned    14/828,598   
18-Aug-15       US    Expired    62/187,925    2-Jul-15       US    Granted   
12/425,560    17-Apr-09    8,357,752    22-Jan-13 US    Granted    13/741,770   
15-Jan-13    8,617,654    31-Dec-13 AU    Granted    2014274559    10-Dec-14   
2014274559    24-Mar-16 EP    Published    14199378.2    19-Dec-14       CN   
Published    2015109813242    23-Dec-15       EP    Published    15202406.3   
23-Dec-15       US    Granted    14/580,347    23-Dec-14    9,567,755   
14-Feb-17



--------------------------------------------------------------------------------

Country

  

App.

Status

  

App. Number

  

Filing Date

  

Patent Number

  

Issue Date

US    Pending    15/724,391    5-Oct-17      



--------------------------------------------------------------------------------

Schedule 1.1(f) – Arizona Assigned Trademarks

 

Country

  

Trademark

  

Status

  

App.

Number

  

App. Date

  

Reg.

Number

  

Reg. Date

US    AMERICAN SCRAPE    Registered    85616030    3-May-12    4481771   
11-Feb-14 CA    ARTISAN COLLECTIVE    Pending    1817435    10-Jan-17       US
   ARTISAN COLLECTIVE    CLTM             CA    ARTISTIC TIMBERS    Registered
   1670991    2-Apr-14    TMA967273    31-Mar-17 US    ARTISTIC TIMBERS    CLTM
            US    BIRCH RUN    Registered    85/931,142    14-May-13   
4,524,637    6-May-14 CA    BIRCH RUN    Registered    1,636,822    25-Jul-13   
TMA905398    4-Jun-15 US    BRISTOL TRAIL    Registered    86919986    25-Feb-16
   5423957    13-Mar-18 CA    BRISTOL TRAIL    Published    1769733    26-Feb-16
     



--------------------------------------------------------------------------------

Country

  

Trademark

  

Status

   App.
Number   

App. Date

   Reg.
Number   

Reg. Date

US    BRUSHED IMPRESSIONS    Registered    86906683    12-Feb-16    5183009   
11-Apr-17 CA    BRUSHED IMPRESSIONS    Published    1768050    16-Feb-16      
CA    CAPELLA    Published    1789784    4-Jul-16       US    DUNDEE   
Registered    86274578    7-May-14    4649247    2-Dec-14 US    EVERGUARD   
Registered    86084365    7-Oct-13    4654066    9-Dec-14 US    FARMINGTON   
Registered    86920079    25-Feb-16    5423958    13-Mar-18 CA    FARMINGTON   
Published    1769729    26-Feb-16       US    FOREST GLEN    Registered   
86084354    7-Oct-13    4633917    4-Nov-14 CA    FOREST GLEN    Registered   
1769732    26-Feb-16    961263    27-Jan-17



--------------------------------------------------------------------------------

Country

  

Trademark

  

Status

   App.
Number   

App. Date

   Reg.
Number   

Reg. Date

CA    FORGED HERITAGE    Published    1,752,076    26-Oct-15       CA   
Hydropel    Pending    1917541    30-Aug-18       US    Hydropel    Pending   
88148020    9-Oct-18       US    LOCK&FOLD    Registered    76656450   
13-Mar-06    3200208    23-Jan-07 US    MIDTOWN    Registered    85736605   
24-Sep-12    4401628    10-Sep-13 US    MILLWORK SQUARE    Registered   
86906649    12-Feb-16    5183008    11-Apr-17 CA    MILLWORK SQUARE    Published
   1768051    16-Feb-16       CA    ORIGINAL RUSTICS    Published    1791791   
18-Jul-16       US    ORIGINAL RUSTICS    CLTM            



--------------------------------------------------------------------------------

Country

  

Trademark

  

Status

   App.
Number   

App. Date

  

Reg.

Number

  

Reg. Date

US    PARAGON    CLTM             CA    PARAGON    CLTM             US    PRIME
HARVEST    Registered    86/285,289    19-May-14    4,742,207    26-May-15 CA   
PRIME HARVEST    Registered    1,677,599    20-May-14    TMA906580    17-Jun-15
US    RIGHT EVERY TIME    Published    87261852    8-Dec-16       US    RUSTIC
RESTORATIONS    Published    87215879    26-Oct-16    5520272    17-Jul-18 CA   
RUSTIC RESTORATIONS    Pending    1806462    26-Oct-16       US    SDF   
Pending    ‘87947440    4-Jun-18       CA    SDF    Pending    1902212   
1-Jun-18      



--------------------------------------------------------------------------------

Country

  

Trademark

  

Status

   App.
Number   

App. Date

   Reg.
Number   

Reg. Date

US    SIGNATURE SCRAPE    Registered    86920111    25-Feb-16    5187924   
18-Apr-17 CA    SIGNATURE SCRAPE    Published    1769731    26-Feb-16       CA
   SIGNATURE SOFT SCRAPE    Published    1769730    26-Feb-16       US   
TimberBlock    Published    87839322    19-Mar-18       CA    TimberBlock   
Pending    1889001    20-Mar-18       US    TIMBERBRUSHED    Registered   
87105110    15-Jul-16    5267454    15-Aug-17 US    TIMBERCUTS    Registered   
87295586    10-Jan-17    5371502    2-Jan-18 CA    TIMBERCUTS    Pending   
1817434    10-Jan-17       US    TIMBERLAND    Registered    76496979   
13-Mar-03    2923877    1-Feb-05



--------------------------------------------------------------------------------

Country

  

Trademark

  

Status

  

App.

Number

  

App. Date

  

Reg.

Number

  

Reg. Date

CA    TRANQUIL WOODS    Published    1790828    11-Jul-16       US   
TRANQUIL WOODS    CLTM             US    TruTop    Published    87870541   
10-Apr-18       CA    TruTop    Pending    1892873    10-Apr-18       CA   
VINTAGE FARMHOUSE    Published    1790827    11-Jul-16       US    WEAR MASTER
   Registered    74/329383    9-Nov-92    1834641    3-May-94 CN    WEAR MASTER
   Registered    4819937    5-Aug-05    4819937    CA    OPAL CREEK   
Registered    1738695    23-Jul-15    1002365    08-Aug-18 US    OPAL CREEK   
Registered    CLTM         



--------------------------------------------------------------------------------

Schedule 1.1(g) – Arizona Domain Names

 

Domain Name

   Expiration date    Owner

armstrongwoodproducts.com

   19-Dec-2018    AFI



--------------------------------------------------------------------------------

Schedule 1.1(l) - Arizona Licensed Patents

 

COUNTRY

  

APP NO.

  

FILING DATE

  

PATENT NUMBER

  

ISSUE DATE

AU    2009241803    30-Apr-09    2009241803    26-Sep-13 AU    2013231111   
19-Sep-13    2013231111    7-Jan-16 CN    200980120494    30-Apr-09       DE   
60 2009 024 610.0    30-Apr-09    2 286 018    EP    9739191.6    30-Apr-09   
2286018    11-Jun-14 EP    13192693.3    30-Apr-09    2703461    31-Aug-16 FR   
9739191.6    30-Apr-09    2 286 018    11-Jun-14 GB    9739191.6    30-Apr-09   
2 286 018    11-Jun-14 US    12/432,845    30-Apr-09    8,420,710    16-Apr-13
US    14/700,669    30-Apr-15       BE    10770074.2    29-Nov-11    2 424 911
   23-Mar-16 DE    DE 60 2010 031 448.0    29-Nov-11    2 424 911    23-Mar-16
EP    10770074.2    29-Nov-11    2 424 911    23-Mar-16 FR    10770074.2   
29-Nov-11    2 424 911    23-Mar-16 GB    10770074.2    29-Nov-11    2 424 911
   23-Mar-16 NL    10770074.2    29-Nov-11    2 424 911    23-Mar-16 US   
12/799,700    30-Apr-10       US    14/140,206    24-Dec-13       AU   
2012286867    26-Jul-12    2012286867    4-Feb-16 CN    2012800367594   
26-Jul-12    2094039    1-Jun-16 DE    12751639.1    26-Jul-12    EP2736977   
20-May-15 EP    12751639.1    26-Jul-12    EP2736977    20-May-15 GB   
12751639.1    26-Jul-12    EP2736977    20-May-15 AU    2013222106    25-Feb-13
   2013222106    25-Feb-13 EP    13707792.1    25-Feb-13       US    14/380,432
   22-Aug-14    9540825    10-Jan-17 AU    2013308554    30-Aug-13    2013308554
   28-Apr-16 CN    201380046030    4-Mar-15    2789549    23-Jan-18 EP   
13770989.5    30-Mar-15    EP2890749    16-May-18 US    14/423,186    23-Feb-15
      AU    2014207438    8-Jul-15    2014207438    9-Feb-17 EP    14702412.9   
14-Aug-15       US    14/760,080    9-Jul-15       AU    2014207441    8-Jul-15
   2014207441    10-Nov-16 CN    2014800055962    15-Jul-15    2581656   
11-Aug-17 EP    14703007.6    14-Aug-15      



--------------------------------------------------------------------------------

COUNTRY

  

APP NO.

  

FILING DATE

  

PATENT NUMBER

  

ISSUE DATE

US    14/760,060    9-Jul-15       AU    2015227440    16-Sep-15    2015227440
   30-Mar-17 CN    2015105859497    23-Dec-14    3045520    24-Aug-18 EP   
15198373.1    8-Dec-15       US    14/580,312    23-Dec-14    9650792   
16-May-17 EP    1151281    12-Jul-00    1072659    13-Oct-04 US    10/062,616   
31-Jan-02    6572932    3-Jun-03 US    10/060,487    30-Jan-02    6911263   
28-Jun-05 AU    2016243556    6-Nov-17       CN    2016800223098    16-Oct-17   
   EP    16719581.7    14-Nov-17       TW    105110285    31-Mar-16    624366   
21-May-18 US    14/678,163    3-Apr-15       WO    PCT/US16/24457    28-Mar-16
      AU    2016243132    6-Nov-17       CN    2016800229978    20-Oct-17      
EP    16718052    14-Nov-17       US    15564161    3-Oct-17       WO   
PCT/US16/24462    28-Mar-16       US    62/142,611    3-Apr-15       AU   
2016243552    6-Nov-17       CN    2016800226325    18-Oct-17       EP   
16719580.9    14-Nov-17       US    14/678,183    3-Apr-15       WO   
PCT/US16/24451    28-Mar-16       AU    2016357732    18-Apr-18       CN   
2016800648806    7-May-18       EP    16866982.8    14-Jun-18       US   
15776637    16-May-18       WO    PCT/US2016/062133    16-Nov-16       WO   
PCT/US2017/055060    5-Oct-17       WO    PCT/US2017/055047    4-Oct-17       WO
   PCT/US2017/055077    4-Oct-17       WO    PCT/US2017/055089    5-Oct-17      
WO    PCT/US2017/055044    5-Oct-17       WO    PCT/US2017/055033    4-Oct-17   
   US    14/721,724    26-May-15    9468314    18-Oct-16



--------------------------------------------------------------------------------

Schedule 1.1(m) – Arizona Licensed Trademarks

ARMSTRONG

 

LOGO [g683999g0104074851302.jpg]



--------------------------------------------------------------------------------

Schedule 1.1(s) - Company Licensed Patents

 

Country

  

App.

Status

  

App. Number

  

Filing Date

  

Patent Number

  

Issue Date

US    Granted    12/425,560    17-Apr-09    8,357,752    22-Jan-13 US    Granted
   13/741,770    15-Jan-13    8,617,654    31-Dec-13 CN    Published   
2015109813242    23-Dec-15       EP    Published    15202406.3    23-Dec-15   
   US    Granted    14/580,347    23-Dec-14    9,567,755    14-Feb-17 US   
Pending    15/724,391    5-Oct-17      



--------------------------------------------------------------------------------

Schedule 1.1(u) – Diamond Licensed Trademarks

DIAMOND 10

 

LOGO [g683999g0104074851459.jpg]



--------------------------------------------------------------------------------

Schedule 6.1 – Presentation of Arizona Licensed Trademarks

Armstrong Logo Usage:

 

  1.

Logo Colors: The Armstrong logo can appear only in black, white or 100%
Tungsten. If reversed out white, it should be on a dark background color. The
entire mark must be the same color. The Armstrong logo cannot be used alone.

 

LOGO [g683999g0104074851582.jpg]

 

LOGO [g683999g0104074851728.jpg]

 

  2.

Logo Size: The minimum logo size is 1” or 25mm. In digital formats, the minimum
width is 100 pixels at 72 dpi.

 

LOGO [g683999g0104074851837.jpg]



--------------------------------------------------------------------------------

  3.

Clear Space: If the business unit identifier is used below the logo, the clear
space is 1⁄2 the diameter of the Armstrong ring on the top, right side and left
side and the width of the stem in in the lower case “r” on the bottom.

 

LOGO [g683999g0104074851962.jpg]

If the business unit identifier is used above the logo, the clear space is 1⁄2
the diameter of the Armstrong ring on the right side, left side and bottom and
the width of the stem of the lower case “r” on the top.

 

LOGO [g683999g0104074851962.jpg]

 

  a.

There is no clear space defined below the business unit identifier if used below
the logo and no clear space defined above the business unit identifier if used
above the logo.

 

  b.

If the business unit identifier is two lines, the clear space definition applies
to the top most line, if used above, or bottom most line, if used below the
Armstrong logo.

 

  4.

Font: The Armstrong logo is considered art and the font type, spacing, bold,
cannot be modified.

 

LOGO [g683999g0104074852212.jpg] LOGO [g683999g0104074852322.jpg]

 

  5.

Logo Background: The logo should never be used on a busy background or one that
does not provide enough contrast.

 

LOGO [g683999g0104074852478.jpg]



--------------------------------------------------------------------------------

  6.

Logo Direction: The logo can be used on an angle or vertically but must read
left to right and top to bottom

 

LOGO [g683999g0104074852612.jpg]

 

  7.

Circle A: The Circle A can never be used as a separate graphic element.

 

LOGO [g683999g0104074852736.jpg]

Notice:

 

  1.

The trademark should always be distinguishable from surrounding text – at a
minimum, the trademark notice (TM or ®) should be used at least the first time
in the text. After first instance, mark should appear with some other
distinguishing feature (e.g., different font, all caps, and/or different color)
from the surrounding text.

 

  2.

Must include notice of AWI Licensing LLC’s ownership of the trademark within the
credit notice of the product, product documentation, or other product
communication. (E.g., Armstrong and the Armstrong Logo are registered trademarks
of AWI Licensing LLC.



--------------------------------------------------------------------------------

Schedule 6.2 – Presentation of Diamond Licensed Trademarks

Diamond 10® Technology trademark and logo usage:

 

1.

When using Diamond 10® Technology in sentences to identify goods or services:

 

  a.

Always mark with ® (required for first usage on page)

 

  b.

Always add a space between Diamond and 10.

 

  c.

Always keep the entire mark together.

 

2.

Use of Diamond 10® or the Diamond 10® logo must include notice of AFI Licensing
LLC’s ownership of the trademark within the credit notice of the product,
product documentation, or other product communication. (E.g., Diamond 10 and the
Diamond 10 Technology logo are registered trademarks of AFI Licensing LLC.)

 

3.

Logo Colors: Can appear only in White or 4 Color Process comprised of Morado,
Tungsten and Black. If reversed out White, use only on dark background color for
contrast.

 

LOGO [g683999g0104074852877.jpg]

 

LOGO [g683999g0104074853033.jpg]

COLORS



--------------------------------------------------------------------------------

LOGO [g683999g0104074853189.jpg]

 

4.

Logo Size: A general guideline for the maximum width of the logo in any
application should be the equivalent to 20% of the width of the shortest side.
Exceptions may be made for signage and promotional materials. The minimum logo
size is 1” or 25mm. In digital formats, the minimum width is 100 pixels at 72
dpi.

 

LOGO [g683999g0104074853329.jpg]



--------------------------------------------------------------------------------

5.

Clear Space: The size of the clear space around the logo is determined by the
size of the circle of the capital height of the word diamond.

 

LOGO [g683999g0104074853471.jpg]

 

6.

Font: The Diamond 10 Technology logo is considered art and the font type,
spacing, bold, cannot be modified.

 

LOGO [g683999g0104074853644.jpg]

 

7.

Logo Background: The logo should never be used on a busy background or one that
does not provide enough contrast.



--------------------------------------------------------------------------------

Exhibit A – Trademark License Agreement

Attached.



--------------------------------------------------------------------------------

Exhibit B – Form of Patent Assignment

FORM OF PATENT ASSIGNMENT

This PATENT ASSIGNMENT (the “Assignment”), dated as of December 31, 2018 (the
“Effective Date”), is by and between Armstrong Flooring, Inc., a Delaware
corporation (“Seller”) and AFI Licensing LLC, a Delaware limited liability
company (“Licensing” and together with Seller, “Assignor”) and Armstrong
Hardwood Flooring Company, a Tennessee corporation (the “Company” or “Assignee”)
(each of Assignor and Assignee, a “Party” and collectively, the “Parties”). All
capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in the Intellectual Property Agreement (defined herein below).

WHEREAS, Seller and AHF Holding, Inc. (formerly known as Tarzan Holdco, Inc.), a
Delaware corporation (“Buyer”) have entered into that certain Stock Purchase
Agreement, dated November 14, 2018 (the “SPA”) and Seller, Buyer and the Company
have entered into that certain Intellectual Property Agreement, dated
December 31, 2018 (the “Intellectual Property Agreement”);

WHEREAS, pursuant to the SPA, the Seller has agreed to sell and transfer, and
the Buyer has agreed to purchase and acquire, all of Seller’s right, title and
interest in and to Armstrong Wood Products, Inc. and the Company Subsidiaries
(including the Company) by way of a purchase by Buyer and sale by Seller of the
Shares, all upon the terms and condition set forth therein; and

WHEREAS, pursuant to the Intellectual Property Agreement, Assignor has agreed to
sell, convey, assign, and transfer to Assignee all of Assignor’s right, title,
and interest in and to the patent applications and registrations set forth on
Schedule A hereto (collectively, the “Assigned Patents”).

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:

1.    Conveyance. Assignor does hereby irrevocably sell, convey, grant, set
over, assign and transfer to Assignee, without reservation of any rights, title
or interest, all of Assignor’s right, title and interest in and to the Assigned
Patents, all rights corresponding to the Assigned Patents throughout the world,
and all continuations, continuations-in-part, divisions or renewals thereof, all
patents that may be granted therefrom, all reissues, re-exams, or extensions of
such patents, and in and to any applications that have been or shall be filed in
any country, and all patents or utility models of countries that may be granted
therefrom, for its own use and enjoyment, and for the use and enjoyment of any
of Assignee’s successors and assigns, as the



--------------------------------------------------------------------------------

same would have been held and enjoyed by Assignor if this Assignment had not
been made, together with any and all claims or causes of infringement thereof
that may have accrued prior to the effective date of this Assignment, together
with the right to bring suit for and/or initiate any proceeding to collect any
and all damages arising from said claims or causes of action. Assignee hereby
accepts such assignment, transfer and conveyance.

2.    Recordation. Assignor hereby authorizes and requests the Commissioner of
Patents and Trademarks and any other applicable governmental entity or registrar
(including any applicable foreign or international office or registrar), to
record Assignee as the owner of the Assigned Patents, and to issue any and all
Assigned Patents to Assignee, as assignee of Assignor’s entire right, title and
interest in, to, and under the same. Assignee shall have the right to record
this Assignment with all applicable governmental authorities and registrars so
as to perfect its ownership of the Assigned Patents.

3.    Further Assistance. Upon Assignee’s reasonable request and at Assignee’s
sole cost and expense, Assignor shall (i) provide any further assistance
reasonably necessary to effect the assignment of all rights, title and interest
in and to the Assigned Patents to Assignee, including, but not limited to, the
execution of any further documents and instruments, and (ii) take such other
actions as are reasonably necessary to document the aforesaid assignment and
transfer to Assignee.

4.    No Modification. Nothing contained in this Assignment is intended to or
shall be deemed to modify, alter, amend or otherwise change any of the rights or
obligations of Assignor and Assignee and their respective Affiliates under the
SPA or the Intellectual Property Agreement.

5.    Successors and Assigns. This Assignment shall inure to the benefit of and
be binding upon the Parties hereto and their respective successors and permitted
assigns.

6.    Counterparts. This Assignment may be executed in any number of
counterparts, including by means of email in portable document format (.pdf),
each of which when executed shall be deemed to be an original copy of this
Assignment and all of which taken together shall constitute one and the same
agreement.

7.    Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Assignment.

8.    Governing Law. This Assignment shall be governed by the laws of the State
of Delaware, its rules of conflict of laws notwithstanding. Each Party hereby
agrees and consents to be subject to the jurisdiction of the Court of Chancery
of the State of Delaware in and for New Castle County, or if the Court of
Chancery lacks jurisdiction over such dispute, in any



--------------------------------------------------------------------------------

state or federal court having jurisdiction over the matter situated in New
Castle County, Delaware, in any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Assignment or the
transactions contemplated hereby.

9.    Severability. If any term or other provision of this Assignment, or any
portion thereof, is invalid, illegal or incapable of being enforced by any rule
of law or public policy, all other terms and provisions of this Assignment, or
the remaining portion thereof, shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any such term or other provision, or any
portion thereof, is invalid, illegal or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Assignment so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are consummated to
the fullest extent possible.

10.    Authority. Each Party hereby represents that its undersigned
representative is authorized and legally competent to execute this Assignment as
a binding and enforceable agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Assignment to be executed as of
the date above first written by their duly authorized representatives.

 

SELLER:

 

By:  

                                          

Name:   Title:   LICENSING

 

By:  

                                          

Name:   Title:   Acknowledged and Accepted: ASSIGNEE:

 

By:  

                                          

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A TO PATENT ASSIGNMENT



--------------------------------------------------------------------------------

Exhibit C – Form of Trademark Assignment

FORM OF TRADEMARK ASSIGNMENT

This TRADEMARK ASSIGNMENT (the “Assignment”), dated as of December 31, 2018 (the
“Effective Date”), is by and between Armstrong Flooring, Inc., a Delaware
corporation (“Seller”) and AFI Licensing LLC, a Delaware limited liability
company (“Licensing” and together with Seller, “Assignor”) and Armstrong
Hardwood Flooring Company, a Tennessee corporation (the “Company” or “Assignee”)
(each of Assignor and Assignee, a “Party” and collectively, the “Parties”). All
capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in the Intellectual Property Agreement (defined herein below).

WHEREAS, Seller and AHF Holding, Inc. (formerly known as Tarzan Holdco, Inc.), a
Delaware corporation (“Buyer”) have entered into that certain Stock Purchase
Agreement, dated November 14, 2018 (the “SPA”) and Seller, Buyer and the Company
have entered into that certain Intellectual Property Agreement, dated
December 31, 2018 (the “Intellectual Property Agreement”);

WHEREAS, pursuant to the SPA, the Seller has agreed to sell and transfer, and
the Buyer has agreed to purchase and acquire, all of Seller’s right, title and
interest in and to the Company and the Company Subsidiaries (including the
Company) by way of a purchase by Buyer and sale by Seller of the Shares, all
upon the terms and condition set forth therein; and

WHEREAS, pursuant to the Intellectual Property Agreement, Assignor has agreed to
sell, convey, assign, and transfer to Assignee all of Assignor’s right, title,
and interest in and to the trademarks applications and registrations set forth
on Schedule A hereto (collectively, the “Assigned Marks”).

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:

11.    Conveyance. Assignor does hereby irrevocably sell, convey, grant, set
over, assign and transfer to Assignee, without reservation of any rights, title
or interest, all of Assignor’s worldwide and universal rights, title and
interest in and to the Assigned Marks, including, but not limited to, the
applications and registrations therefor which are identified in Schedule A
attached hereto, together with the goodwill of the business symbolized by such
Assigned Marks, the same to be held and enjoyed by Assignee, for its own use and
enjoyment, and for the use and enjoyment of any of Assignee’s successors and
assigns, as the same would have been held and enjoyed by Assignor if this
Assignment had not been made, including, but not limited to, all common-law
rights of Assignor in and/or to the Assigned Marks, and



--------------------------------------------------------------------------------

Assignor’s right to sue for all claims, demands and/or causes of action, both at
law and in equity, that Assignor may have on account of any infringement, claim
of unfair competitions, likelihood of confusion or dilution of the Assigned
Marks or any other claim or cause of action related to the Assigned Marks prior
to and following the effective date of this Assignment. Assignor further assigns
to Assignee the right to sue and recover damages and/or profits for claims of
past, present and/or future infringement, unfair competition, dilution, or any
other violation or unlawful act relating to the Assigned Marks, if any. Assignee
hereby accepts such grant, assignment, transfer and conveyance.

12.    Recordation. Assignor hereby authorizes and requests the Commissioner of
Patents and Trademarks and any other applicable governmental entity or registrar
(including any applicable foreign or international office or registrar), to
record Assignee as the owner of the Assigned Marks, and to issue any and all
Assigned Marks to Assignee, as assignee of Assignor’s entire right, title and
interest in, to, and under the same. Assignee shall have the right to record
this Assignment with all applicable governmental authorities and registrars so
as to perfect its ownership of the Assigned Marks.

13.    Further Assistance. Upon Assignee’s reasonable request and at Assignee’s
sole cost and expense, Assignor shall (i) provide any further assistance
reasonably necessary to effect the assignment of all rights, title and interest
in and to the Assigned Marks to Assignee, including, but not limited to, the
execution of any further documents and instruments, and (ii) take such other
actions as are reasonably necessary to document the aforesaid assignment and
transfer to Assignee.

14.    No Modification. Nothing contained in this Assignment is intended to or
shall be deemed to modify, alter, amend or otherwise change any of the rights or
obligations of Assignor and Assignee and their respective Affiliates under the
SPA or the Intellectual Property Agreement.

15.    Successors and Assigns. This Assignment shall inure to the benefit of and
be binding upon the Parties hereto and their respective successors and permitted
assigns.

16.    Counterparts. This Assignment may be executed in any number of
counterparts, including by means of email in portable document format (.pdf),
each of which when executed shall be deemed to be an original copy of this
Assignment and all of which taken together shall constitute one and the same
agreement.

17.    Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Assignment.



--------------------------------------------------------------------------------

18.    Governing Law. This Assignment shall be governed by the laws of the State
of Delaware, its rules of conflict of laws notwithstanding. Each Party hereby
agrees and consents to be subject to the jurisdiction of the Court of Chancery
of the State of Delaware in and for New Castle County, or if the Court of
Chancery lacks jurisdiction over such dispute, in any state or federal court
having jurisdiction over the matter situated in New Castle County, Delaware, in
any Action seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Assignment or the transactions contemplated
hereby.

19.    Authority. Each Party hereby represents that its undersigned
representative is authorized and legally competent to execute this Assignment as
a binding and enforceable agreement.

20.    Severability. If any term or other provision of this Assignment, or any
portion thereof, is invalid, illegal or incapable of being enforced by any rule
of law or public policy, all other terms and provisions of this Assignment, or
the remaining portion thereof, shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any such term or other provision, or any
portion thereof, is invalid, illegal or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Assignment so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are consummated to
the fullest extent possible.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Assignment to be executed as of
the date above first written by their duly authorized representatives.

 

SELLER:

                                                              

By:  

                                          

Name:   Title:   LICENSING:

 

By:  

 

Name:   Title:   Acknowledged and Accepted: ASSIGNEE:

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A TO TRADEMARK ASSIGNMENT